TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 23, 2021



                                      NO. 03-19-00898-CV


                         City of Killeen Police Department, Appellant

                                                 v.

Gloria Fonseca, Individually and as Next Friend of Julia Fonseca; and Alberto Fonseca, as
                        Next Friend of Julia Fonseca, Appellees




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH;
                 DISSENTING OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on November 18, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.